Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March     ,
2006, among Services Acquisition Corp. International, a Delaware corporation
(the “Company”), and the purchasers identified on the signature pages hereto
(each, an “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I.
DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, the Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the date of the Closing, which date shall be the same day
upon which the closing of the Tornado Transaction occurs, following the
satisfaction of each of the conditions applicable to the Closing as set forth in
Section 2.2 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Escrow Agent” shall have the meaning set forth in the Escrow Agreement.

 

“Escrow Agreement” shall mean the Escrow Agreement in substantially the form of
Exhibit B hereto executed and delivered contemporaneously with this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Investment Amount” means, with respect to each Purchaser, the investment amount
indicated below such Purchaser’s name on the signature page of this Agreement.

 

“Tornado” has the meaning ascribed to such term in the definition of the Tornado
Transaction.

 

“Tornado Merger Agreement” has the meaning ascribed to such term in the
definition of Tornado Transaction.

 

“Tornado Transaction” means the merger of the Company previously confidentially
disclosed to the Purchasers (“Tornado”) with and into an acquisition subsidiary
(the “Subsidiary”) of the Company pursuant to a Agreement and Plan of Merger by
and among the Company, Tornado, and certain stockholders of Tornado (as so
amended, the “Tornado Merger Agreement”).  The Tornado Transaction may also be
referred to herein as the “Merger.”

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

 

“Per Share Purchase Price” equals $7.50.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

2

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Purchasers, in the
form of Exhibit A hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to this Agreement.

 

“Subsidiary” means the subsidiary formed by the Company for the purpose of
effecting the Merger.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange or the NASDAQ National Market on which the Common Stock is listed
or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Registration Rights Agreement, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.
PURCHASE AND SALE

 


2.1           CLOSING; ESCROW.


 


(A)   SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE
CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER, AND EACH PURCHASER
SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY, THE SHARES
REPRESENTING SUCH PURCHASER’S INVESTMENT AMOUNT.  NO LATER THAN THREE (3)
BUSINESS DAYS FOLLOWING THE SATISFACTION OF EACH OF THE APPLICABLE CONDITIONS
SET FORTH IN SECTION 2.2, THE CLOSING SHALL OCCUR AT THE OFFICES OF MINTZ,
LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C., 666 THIRD AVENUE, NEW YORK, NY
10017 OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES SHALL MUTUALLY AGREE.


 


(B)   ON OR PRIOR TO THE FIFTH BUSINESS DAY PRIOR TO THE DATE OF THE COMPANY’S
MEETING OF STOCKHOLDERS TO APPROVE, AMONG OTHER THINGS, THE TORNADO TRANSACTION,
EACH PURCHASER SHALL DELIVER ITS INVESTMENT AMOUNT, IN UNITED STATES DOLLARS AND
IN IMMEDIATELY AVAILABLE FUNDS, TO CONTINENTAL STOCK TRANSFER AND TRUST COMPANY,
AS ESCROW AGENT (THE “ESCROW AGENT”) IN ACCORDANCE WITH THE WIRE INSTRUCTIONS
SET FORTH BELOW:


 


[WIRE INSTRUCTIONS TO BE PROVIDED SUPPLEMENTALLY]


 


(C)   ALL PAYMENTS MADE BY EACH PURCHASER AS CONTEMPLATED BY SECTION 2.1(B)
ABOVE WILL BE HELD BY THE ESCROW AGENT FOR EACH PURCHASER’S BENEFIT IN AN
INTEREST BEARING ESCROW ACCOUNT.  SUCH MONEYS PLACED IN THE ESCROW ACCOUNT SHALL
BE DISBURSED BY THE ESCROW AGENT EITHER (I) TO THE COMPANY UPON THE CONSUMMATION
OF THE TORNADO TRANSACTION OR (II) BACK TO THE PURCHASERS IN EACH PURCHASER’S
INVESTMENT AMOUNT IN THE EVENT THAT THE TORNADO TRANSACTION IS NOT CONSUMMATED,
IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT, ATTACHED HERETO AS EXHIBIT
B.


 


(D)   NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY PERMIT PAYMENT FOR THE
SHARES AGAINST DELIVERY FOR THOSE PURCHASERS WHOSE ORGANIZATIONAL OR OTHER
APPLICABLE DOCUMENTS OR INTERNAL PROCEDURES REQUIRE “DELIVERY AGAINST PAYMENT”
OR SUCH SIMILAR PROVISION.


 


2.2           CLOSING CONDITIONS.  (A)  AT THE CLOSING, THE COMPANY SHALL
DELIVER OR CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)            A CERTIFICATE EVIDENCING A NUMBER OF SHARES REGISTERED IN THE
NAME OF SUCH PURCHASER OR A BOOK-ENTRY TRANSFER OF THE SHARES TO SUCH PURCHASER
EQUAL TO SUCH PURCHASER’S INVESTMENT AMOUNT DIVIDED BY THE PER SHARE PURCHASE
PRICE;

 

(II)           THE LEGAL OPINION OF COMPANY COUNSEL, IN AGREED FORM ATTACHED AS
EXHIBIT C, ADDRESSED TO THE PURCHASERS;

 

(III)          THE ESCROW AGREEMENT, DULY EXECUTED BY THE COMPANY; AND

 

4

--------------------------------------------------------------------------------


 

(IV)          THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY THE COMPANY.

 


(B)           AT THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THE ESCROW AGREEMENT, DULY EXECUTED BY SUCH PURCHASER; AND

 

(II)           THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY SUCH
PURCHASER.

 


(C)   THE OBLIGATIONS OF EACH PARTY AT THE CLOSING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED AT SUCH CLOSING SHALL BE SUBJECT TO THE FULFILLMENT,
OR WAIVER BY THE PARTIES, OF EACH OF THE FOLLOWING CONDITIONS:


 

(I)            FROM THE DATE HEREOF TO THE CLOSING DATE, TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION (EXCEPT FOR ANY SUSPENSION
OF TRADING OF LIMITED DURATION AGREED TO BY THE COMPANY, WHICH SUSPENSION SHALL
BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY TIME PRIOR TO THE CLOSING DATE,
TRADING IN SECURITIES GENERALLY AS REPORTED BY BLOOMBERG FINANCIAL MARKETS SHALL
NOT HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN
ESTABLISHED ON SECURITIES WHOSE TRADES ARE REPORTED BY SUCH SERVICE, OR ON ANY
TRADING MARKET, NOR SHALL A BANKING MORATORIUM HAVE BEEN DECLARED EITHER BY THE
UNITED STATES OR NEW YORK STATE AUTHORITIES;

 

(II)           THE APPROVAL OF THE COMPANY’S STOCKHOLDERS OF THE ISSUANCE OF THE
SHARES SHALL HAVE BEEN OBTAINED; AND

 

(III)          ON OR PRIOR TO THE CLOSING DATE, THE TORNADO TRANSACTION SHALL
HAVE BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS AND TORNADO’S STOCKHOLDERS AND
SHALL HAVE CLOSED.

 


(D)   THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS AT THE CLOSING TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED AT SUCH CLOSING SHALL BE SUBJECT TO THE
FULFILLMENT, OR WAIVER BY THE PURCHASERS, OF THE FOLLOWING CONDITIONS:


 

(I)            ALL REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
HEREIN SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE, AS IF MADE AT AND AS OF THE CLOSING DATE, AND THE COMPANY SHALL DELIVER A
CERTIFICATE BY AN APPROPRIATE OFFICER TO SUCH EFFECT;

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PERFORMED IN ALL
MATERIAL RESPECTS;

 

(III)          THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN SECTION
2.2(A) OF THIS AGREEMENT;

 

5

--------------------------------------------------------------------------------


 

(IV)          THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT WITH RESPECT TO
THE COMPANY SINCE THE DATE HEREOF;

 

(V)           THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS BY
THE COMPANY AND THE SUBSIDIARY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY (I) DO NOT VIOLATE, CONFLICT WITH OR RESULT IN A VIOLATION
OF, OR CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF NOTICE, LAPSE OF TIME
OR BOTH) UNDER, ANY PROVISION OF ANY LAW, REGULATION OR RULE, OR ANY ORDER OF,
OR ANY RESTRICTION IMPOSED BY, ANY COURT OR U.S. STATE OR FEDERAL OR FOREIGN
GOVERNMENTAL AGENCY OR AUTHORITY, OR SELF-REGULATORY ORGANIZATION (ANY, A
“GOVERNMENTAL AUTHORITY”), INCLUDING WITHOUT LIMITATION THE FINANCIAL SERVICES
AUTHORITY, THE SECURITIES AND EXCHANGE COMMISSION, THE COMMODITIES FUTURES
TRADING COMMISSION, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS (THE “NASD”)
AND THE NATIONAL FUTURES ASSOCIATION (THE “NFA”), APPLICABLE TO THE COMPANY AND
(II) DO NOT REQUIRE FROM THE COMPANY OR THE SUBSIDIARY ANY NOTICE TO,
DECLARATION OR FILING WITH, OR CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY
OR OTHER THIRD PARTY, EXCEPT FOR THE APPROVAL OF THE COMPANY’S STOCKHOLDERS AND
AS SET FORTH IN SCHEDULE 2.2(D)(V);

 

(VI)          NO COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED
ANY ORDER RESTRAINING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND NO PROCEEDING CHALLENGING THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR SEEKING TO PROHIBIT OR MATERIALLY DELAY THE CLOSING SHALL
HAVE BEEN INSTITUTED BY ANY PERSON BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY AND BE PENDING; AND

 

(VII)         PURCHASERS SHALL HAVE IN THE AGGREGATE PURCHASED SHARES FOR A
TOTAL INVESTMENT AMOUNT OF AT LEAST $150 MILLION.

 


(E)           THE OBLIGATIONS OF THE COMPANY AT THE CLOSING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED AT SUCH CLOSING SHALL BE SUBJECT TO THE FULFILLMENT,
OR WAIVER BY THE COMPANY, OF THE CONDITIONS THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS CONTAINED HEREIN SHALL REMAIN TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, AS IF MADE AT AND AS OF THE
CLOSING DATE (EXCEPT AS AFFECTED BY THE TORNADO TRANSACTION), AND THE PURCHASERS
SHALL HAVE PERFORMED ALL OF THEIR COVENANTS AND AGREEMENTS TO BE PERFORMED ON OR
PRIOR TO THE CLOSING DATE.


 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH UNDER THE CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES, WHICH
DISCLOSURE SCHEDULES SHALL DEEMED A PART HEREOF, THE COMPANY HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH PURCHASER:


 


(A)           SUBSIDIARIES.  EXCEPT FOR THE SUBSIDIARY, THE COMPANY HAS NO
DIRECT OR INDIRECT SUBSIDIARIES.  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL
OF THE CAPITAL STOCK OF THE SUBSIDIARY FREE AND CLEAR OF ANY AND ALL LIENS, AND
ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL

 

6

--------------------------------------------------------------------------------


 


STOCK OF THE SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE
AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(B)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE
SUBSIDIARY IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR THE SUBSIDIARY IS IN VIOLATION
OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARY IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH
THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
OR REASONABLY BE EXPECTED TO RESULT IN (I) AN ADVERSE EFFECT ON THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A MATERIAL AND
ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS, OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARY, TAKEN AS A WHOLE, OR
(III) AN ADVERSE IMPAIRMENT TO THE COMPANY’S ABILITY TO PERFORM ON A TIMELY
BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF (I), (II) OR (III),
A “MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH
JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING TO REVOKE, LIMIT OR
CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY, AND HAS TAKEN ALL REQUISITE CORPORATE ACTION,
OTHER THAN AS SET FORTH IN SECTION 2.2(C) WITH RESPECT TO THE NEED FOR
STOCKHOLDER APPROVAL OF THE ISSUANCE OF THE SHARES IN COMPLIANCE WITH THE RULES
OF THE AMERICAN STOCK EXCHANGE, TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN
CONNECTION THEREWITH.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL
HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH
THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I)
AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES, AND (III) AS LIMITED
BY PUBLIC POLICY.


 


(D)           NO CONFLICTS.  OTHER THAN AS SET FORTH IN SECTION 2.2(C) WITH
RESPECT TO THE NEED FOR STOCKHOLDER APPROVAL OF THE ISSUANCE OF THE SHARES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY DO
NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR
THE SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN

 

7

--------------------------------------------------------------------------------


 


EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT,
CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY
DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR THE SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR THE SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR
GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR THE SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR THE SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT
IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(E)           FILINGS, CONSENTS AND APPROVALS.  OTHER THAN AS SET FORTH IN
SECTION 2.2(C) WITH RESPECT TO THE NEED FOR STOCKHOLDER APPROVAL OF THE ISSUANCE
OF THE SHARES, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER,
AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN
(I) THE FILING WITH THE COMMISSION OF THE REGISTRATION STATEMENT IN ACCORDANCE
WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS AGREEMENT, (II) THE FILING OF
FORM D WITH THE COMMISSION AND SUCH FILINGS REQUIRED BY STATE SECURITIES LAWS,
WHICH THE COMPANY WILL PROMPTLY AND TIMELY, AND IN ANY EVENT PRIOR TO THE
EFFECTIVENESS DATE UNDER THE REGISTRATION STATEMENT, MAKE, (III) THE
APPLICATION(S) TO EACH TRADING MARKET FOR THE LISTING OF THE SHARES OF COMMON
STOCK TO BE SOLD HEREUNDER FOR TRADING THEREON IN THE TIME AND MANNER REQUIRED
THEREBY, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.4, AND (V) SUCH
OTHER FILINGS AS MAY BE REQUIRED FOLLOWING THE CLOSING DATE UNDER THE SECURITIES
ACT AND THE EXCHANGE ACT.


 


(F)            ISSUANCE OF THE SECURITIES.  THE SHARES HAVE BEEN DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL
BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK ALL OF
THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT.


 


(G)           CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY CONFORMS AS TO
LEGAL MATTERS TO THE DESCRIPTION THEREOF CONTAINED IN THE COMPANY’S MOST RECENT
PERIODIC REPORT FILED WITH THE COMMISSION.  NO SECURITIES OF THE COMPANY ARE
ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS, AND NO PERSON HAS ANY RIGHT OF FIRST
REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. 
EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE SHARES, THE SHARES OF COMMON
STOCK AND OPTIONS OR WARRANTS TO PURCHASE SHARES OF COMMON STOCK TO BE ISSUED TO
STOCKHOLDERS, OPTIONHOLDERS AND WARRANTHOLDERS OF TORNADO PURSUANT TO THE
TORNADO MERGER AGREEMENT, AND EXCEPT AS DESCRIBED IN THE SEC REPORTS, THERE ARE
NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY
PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR
CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR

 

8

--------------------------------------------------------------------------------


 


ARRANGEMENTS BY WHICH THE COMPANY OR THE SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO, OR EXERCISABLE FOR, SHARES OF COMMON STOCK.  THE ISSUE AND
SALE OF THE SHARES WILL NOT OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK
OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT
RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE,
CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES. ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE WITH ALL FEDERAL AND
STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE SECURITIES.  OTHER THAN AS SET FORTH IN SECTION 2.2(C) WITH RESPECT TO
THE NEED FOR STOCKHOLDER APPROVAL OF THE ISSUANCE OF THE SHARES, NO FURTHER
APPROVAL OR AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OF THE
COMPANY OR OTHERS IS REQUIRED FOR THE ISSUANCE AND SALE OF THE SHARES.  EXCEPT
AS DISCLOSED IN THE SEC FILINGS, THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING
AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL
STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF THE COMPANY,
BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY AND THE SUBSIDIARY
HAVE FILED ALL REPORTS, REGISTRATIONS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, OR WITH ANY
GOVERNMENTAL AUTHORITY, FOR THE TWELVE MONTHS PRECEDING THE DATE HEREOF (OR SUCH
SHORTER PERIOD AS THE COMPANY OR THE SUBSIDIARY WAS REQUIRED BY LAW TO FILE SUCH
REPORTS) (THE FOREGOING MATERIALS BEING COLLECTIVELY REFERRED TO HEREIN AS THE
“SEC REPORTS” AND, TOGETHER WITH THE SCHEDULES TO THIS AGREEMENT (IF ANY), THE
“DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS TIMELY FILED A VALID EXTENSION
OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, AND THE RULES AND REGULATIONS OF ANY OTHER GOVERNMENTAL AUTHORITY
WITH WHICH THE SEC REPORTS WERE MADE OR SHOULD HAVE BEEN MADE, AND NONE OF THE
SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH THE RULES AND
REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF
FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


 


(I)            MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABILITIES OR
DEVELOPMENTS.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, EXCEPT

 

9

--------------------------------------------------------------------------------


 


AS SPECIFICALLY DISCLOSED IN THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED
EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S
FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS
MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF
ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR
MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS
OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES
OF ITS CAPITAL STOCK, AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES
TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK
OPTION PLANS. THE COMPANY DOES NOT HAVE PENDING BEFORE THE COMMISSION ANY
REQUEST FOR CONFIDENTIAL TREATMENT OF INFORMATION.    EXCEPT FOR THE ISSUANCE OF
THE SECURITIES CONTEMPLATED BY THIS AGREEMENT AND THE CONTEMPLATED TORNADO
TRANSACTION OR AS SET FORTH ON SCHEDULE 3.1(I), NO EVENT, LIABILITY OR
DEVELOPMENT HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR THE SUBSIDIARY
OR THEIR RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION,
THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER APPLICABLE
SECURITIES LAWS AT THE TIME THIS REPRESENTATION IS MADE THAT HAS NOT BEEN
PUBLICLY DISCLOSED ONE (1) TRADING DAY PRIOR TO THE DATE THAT THIS
REPRESENTATION IS MADE.


 


(J)            LITIGATION.  THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION
DOCUMENTS OR THE SHARES OR (II) EXCEPT AS SET FORTH IN THE SEC REPORTS, COULD,
IF THERE WERE AN UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NEITHER THE
COMPANY NOR THE SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN
THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER
FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE
HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING OR
CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR THE
SUBSIDIARY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY OR THE
SUBSIDIARY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY
OR THE SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(K)           COMPLIANCE.  NEITHER THE COMPANY NOR THE SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR THE SUBSIDIARY UNDER), NOR HAS THE COMPANY OR THE SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III)
IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS APPLICABLE TO ITS BUSINESS, EXCEPT IN EACH CASE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

 

10

--------------------------------------------------------------------------------


 


(L)            REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARY POSSESS ALL
CERTIFICATES, AUTHORIZATIONS, LICENSES, REGISTRATIONS AND PERMITS ISSUED BY ANY
GOVERNMENTAL AUTHORITY WHICH ARE NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS
SUCH PERMITS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND
NEITHER THE COMPANY NOR THE SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS
RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(M)          TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN
THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A
PARTY TO ANY TRANSACTION WITH THE COMPANY OR THE SUBSIDIARY (OTHER THAN FOR
SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH
EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR
PARTNER.


 


(N)           SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE
SUBSIDIARY ARE IN MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY
ACT OF 2002 WHICH ARE APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY AND
THE SUBSIDIARY MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND
PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15 AND 15D-15) FOR THE COMPANY
AND DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARY, IS MADE KNOWN TO
THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE
PERIOD IN WHICH THE COMPANY’S FORM 10-K OR 10-Q, AS THE CASE MAY BE, IS BEING
PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF
THE COMPANY’S CONTROLS AND PROCEDURES AS OF THE END OF THE COMPANY’S MOST
RECENTLY ENDED FISCAL QUARTER (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY
PRESENTED IN ITS MOST RECENTLY FILED FORM 10-Q THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS
SUCH TERM IS DEFINED IN ITEM 307(B) OF REGULATION S-K UNDER THE EXCHANGE ACT)
OR, TO THE COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT
THE COMPANY’S INTERNAL CONTROLS.


 


(O)           PRIVATE PLACEMENT. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NO REGISTRATION UNDER
THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SHARES BY THE
COMPANY TO THE PURCHASERS AS CONTEMPLATED

 

11

--------------------------------------------------------------------------------


 


HEREBY. UPON SATISFACTION OF THE CONDITION SET FORTH IN SECTION 2.2(C) HEREOF
WITH RESPECT TO STOCKHOLDER APPROVAL OF THE ISSUANCE OF THE SHARES, THE ISSUANCE
AND SALE OF THE SHARES HEREUNDER WILL NOT CONTRAVENE THE RULES AND REGULATIONS
OF THE TRADING MARKET..


 


(P)           LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY’S COMMON STOCK
IS REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE
EFFECT OF TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE
ACT.  EXCEPT AS SPECIFIED IN THE SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO
YEARS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET TO THE
EFFECT THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS THEREOF.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL
NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND
MAINTENANCE REQUIREMENTS FOR CONTINUED LISTING OF THE COMMON STOCK ON THE
APPLICABLE TRADING MARKET, INCLUDING THE ELIGIBILITY RULES THEREUNDER. UPON
SATISFACTION OF THE CONDITION SET FORTH IN SECTION 2.2(C) HEREOF WITH RESPECT TO
STOCKHOLDER APPROVAL OF THE ISSUANCE OF THE SHARES, THE ISSUANCE AND SALE OF THE
SHARES UNDER THE TRANSACTION DOCUMENTS DOES NOT CONTRAVENE THE RULES AND
REGULATIONS OF THE TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED
OR QUOTED.


 


(Q)           INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SHARES, WILL NOT BE AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY AND THE SUBSIDIARY SHALL CONDUCT
THEIR BUSINESS IN A MANNER SO THAT THEY WILL NOT BECOME SUBJECT TO THE
INVESTMENT COMPANY ACT, AS AMENDED.


 


(R)            REGISTRATION RIGHTS.  OTHER THAN EACH OF THE PURCHASERS, AND AS
DISCLOSED IN SEC FILINGS, NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT
THE REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.


 


(S)           NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS,
DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS
OFFERING OF THE SHARES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF THE SECURITIES ACT ANY STATE SECURITIES LAW OR ANY APPLICABLE
SHAREHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES
AND REGULATIONS OF ANY TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.


 


(T)            FORM S-3 ELIGIBILITY. THE COMPANY EXPECTS TO BE ELIGIBLE BY JULY
7, 2006, TO REGISTER THE RESALE OF THE SHARES FOR RESALE BY THE PURCHASERS ON
FORM S-3 PROMULGATED UNDER THE SECURITIES ACT.


 


(U)           TAX STATUS.  EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A COMPANY MATERIAL
ADVERSE EFFECT, THE COMPANY AND THE SUBSIDIARY HAVE FILED ALL NECESSARY FEDERAL,
STATE AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL
TAXES SHOWN AS DUE THEREON, AND THE COMPANY

 

12

--------------------------------------------------------------------------------


 


HAS NO KNOWLEDGE OF A TAX DEFICIENCY WHICH HAS BEEN ASSERTED OR THREATENED
AGAINST THE COMPANY OR ANY SUBSIDIARY.


 


(V)           TORNADO.  TO THE COMPANY’S KNOWLEDGE, ALL OF THE REPRESENTATIONS
AND WARRANTIES OF TORNADO CONTAINED IN THE TORNADO MERGER AGREEMENT OR ANY OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY TORNADO IN CONNECTION WITH THE
TORNADO TRANSACTION ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND NO EVENT,
CONDITION OR CIRCUMSTANCE HAS OCCURRED OR EXISTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT (I) IN A
BREACH OR INACCURACY OF ANY OF THE REPRESENTATIONS OR WARRANTIES OF TORNADO
CONTAINED IN THE TORNADO MERGER AGREEMENT OR IN ANY OTHER AGREEMENT, INSTRUMENT
OR DOCUMENT ENTERED INTO BY TORNADO IN CONNECTION WITH THE TORNADO MERGER
AGREEMENT OR (II) IN A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS,
ASSETS, BUSINESS OR FINANCIAL CONDITION OF TORNADO.  THE COMPANY HAS NOT AGREED
TO ANY AMENDMENTS OF, OR ANY AMENDMENT TO OR WAIVER OF ANY OF ITS RIGHTS OR ANY
OF THE CONDITIONS TO CLOSING CONTAINED IN, THE TORNADO MERGER AGREEMENT OR ANY
OTHER AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY THE COMPANY WITH RESPECT
TO THE TORNADO TRANSACTION.


 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, FOR ITSELF AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH PURCHASER IS NOT A
CORPORATION, SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE
LIKE ACTION, ON THE PART OF SUCH PURCHASER.  EACH OF THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN
DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE
VALID AND LEGALLY BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT
IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR SIMILAR LAWS RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY EQUITABLE
PRINCIPLES GENERALLY.


 


(B)           INVESTMENT INTENT.  SUCH PURCHASER UNDERSTANDS THAT THE SHARES ARE
“RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW AND IS ACQUIRING THE SHARES AS PRINCIPAL FOR
ITS OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A PRESENT VIEW TO OR
FOR DISTRIBUTING OR RESELLING SUCH SHARES OR ANY PART THEREOF, HAS NO PRESENT
INTENTION OF DISTRIBUTING ANY OF SUCH SHARES AND HAS NO ARRANGEMENT OR
UNDERSTANDING WITH ANY OTHER PERSON OR PERSONS REGARDING THE DISTRIBUTION OF
SUCH SHARES (THIS REPRESENTATION AND WARRANTY NOT LIMITING SUCH PURCHASER’S
RIGHT TO SELL THE SHARES PURSUANT TO THE REGISTRATION STATEMENT OR OTHERWISE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS).  SUCH PURCHASER
HAS NOT ENGAGED, DURING THE ONE MONTH PRIOR TO THE DATE OF THIS

 

13

--------------------------------------------------------------------------------


 


AGREEMENT, IN ANY SHORT SALES WITH RESPECT TO THE COMMON STOCK.  THE PURCHASER
FURTHER REPRESENTS THAT, BETWEEN THE TIME IT BECAME AWARE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE PUBLIC ANNOUNCEMENT OF THIS AGREEMENT OR
THE TERMINATION HEREOF, IT HAS NOT ENGAGED AND WILL NOT ENGAGE IN ANY TRADES,
WHETHER PURCHASES, SALES, SHORT SALES OR OTHERWISE, WITH RESPECT TO THE COMMON
STOCK.


 


(C)           PURCHASER STATUS/RESIDENCE.  AT THE TIME SUCH PURCHASER WAS
OFFERED THE SHARES, IT WAS, AND AT THE DATE HEREOF IT IS (A) AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT, AND/OR (B) A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT.  SUCH PURCHASER IS NOT A REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE
EXCHANGE ACT.  EACH PURCHASER REPRESENTS THAT, TO THE EXTENT THAT HE OR SHE IS
AN INDIVIDUAL, THAT HE OR SHE IS A RESIDENT OF THE STATE SET FORTH OPPOSITE HIS
OR HER NAME ON SIGNATURE PAGE, AND, TO THE EXTENT THAT IT IS AN ORGANIZATIONAL
ENTITY, THEY IT HAS BEEN ORGANIZED UNDER THE LAWS OF THE STATE OR COUNTRY SET
FORTH OPPOSITE ITS NAME ON SIGNATURE PAGE.


 


(D)           EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SHARES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SHARES AND IS ABLE TO AFFORD A
COMPLETE LOSS OF SUCH INVESTMENT.


 


(E)           GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE SHARES
AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
REGARDING THE SHARES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(F)            ACCESS TO INFORMATION.  SUCH PURCHASER ACKNOWLEDGES THAT IT HAS
REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO
ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING IN THE SHARES; (II)
ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARY AND THEIR RESPECTIVE
FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES, MANAGEMENT AND
PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND (III) THE
OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY POSSESSES OR
CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE INVESTMENT.  NEITHER SUCH
INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR ON BEHALF OF SUCH
PURCHASER OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND OR AFFECT SUCH
PURCHASER’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS OF THE
DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE TRANSACTION DOCUMENTS.


 


(G)           INDEPENDENT INVESTMENT DECISION.  SUCH PURCHASER HAS INDEPENDENTLY
EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SHARES PURSUANT TO THIS
AGREEMENT, SUCH DECISION HAS BEEN INDEPENDENTLY MADE BY SUCH PURCHASER AND SUCH
PURCHASER CONFIRMS THAT IT HAS ONLY

 

14

--------------------------------------------------------------------------------


 


RELIED ON THE ADVICE OF ITS OWN BUSINESS AND/OR LEGAL COUNSEL AND NOT ON THE
ADVICE OF ANY OTHER PURCHASER’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH
DECISION.


 


(H)           NO TAX OR LEGAL ADVICE.  SUCH PURCHASER UNDERSTANDS THAT NOTHING
IN THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER MATERIALS
PRESENTED TO SUCH PURCHASER IN CONNECTION WITH THE PURCHASE AND SALE OF THE
SHARES CONSTITUTES LEGAL, TAX OR INVESTMENT ADVICE.  SUCH PURCHASER HAS
CONSULTED SUCH LEGAL, TAX AND INVESTMENT ADVISORS AS IT, IN ITS SOLE DISCRETION,
HAS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION WITH ITS PURCHASE OF SHARES.


 


(I)            SHORT SALES.  EACH PURCHASER REPRESENTS THAT FROM THE DATE THAT
IT WAS APPROACHED TO PARTICIPATE IN THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT THROUGH THE CLOSING DATE, NEITHER IT NOR ITS AFFILIATES HAVE ENGAGED
IN ANY TRADES WITH RESPECT TO, OR MADE ANY NET SHORT SALES OF, OR GRANTED ANY
OPTION FOR THE PURCHASE OF OR ENTERED INTO ANY HEDGING OR SIMILAR TRANSACTION
WITH THE SAME ECONOMIC EFFECT AS A NET SHORT SALE OF THE COMMON STOCK.  FOR THE
PURPOSES OF THIS AGREEMENT, “SHORT SALE” BY A PURCHASER MEANS A SALE OF COMMON
STOCK THAT IS MARKED AS A SHORT SALE AND THAT IS EXECUTED AT A TIME WHEN SUCH
PURCHASER HAS NO EQUIVALENT OFFSETTING LONG POSITION IN THE COMMON STOCK,
EXCLUSIVE OF THE SHARES.  FOR PURPOSES OF DETERMINING WHETHER A PURCHASER HAS AN
EQUIVALENT OFFSETTING LONG POSITION IN THE COMMON STOCK, ALL COMMON STOCK THAT
WOULD BE ISSUABLE UPON EXERCISE IN FULL OF ALL OPTIONS THEN HELD BY SUCH
PURCHASER (ASSUMING THAT SUCH OPTIONS WERE THEN FULLY EXERCISABLE,
NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY, AND GIVING EFFECT TO ANY
EXERCISE PRICE ADJUSTMENTS SCHEDULED TO TAKE EFFECT IN THE FUTURE) SHALL BE
DEEMED TO BE HELD LONG BY SUCH PURCHASER.


 


THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH PURCHASER DOES NOT MAKE OR HAS NOT
MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 


4.1           TRANSFER.


 


(A)   SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND FEDERAL
SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE SHARES OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR RULE 144, TO THE COMPANY, TO
AN AFFILIATE OF A PURCHASER OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED IN
SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE
COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE
OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SHARES
UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL
AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE
RIGHTS OF A PURCHASER UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.


 


(B)           CERTIFICATES EVIDENCING THE SHARES WILL CONTAIN THE FOLLOWING
LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER SECTION 4.1(C):

 

15

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT A PURCHASER MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SHARES PURSUANT
TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT OR ACCOUNT, SUCH PURCHASER
MAY TRANSFER PLEDGED OR SECURED SHARES TO THE PLEDGEES OR SECURED PARTIES.  SUCH
A PLEDGE OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT OF THE COMPANY
AND NO LEGAL OPINION OF LEGAL COUNSEL TO THE PLEDGEE, SECURED PARTY OR PLEDGOR
SHALL BE REQUIRED IN CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL OPINION MAY BE
REQUIRED IN CONNECTION WITH A SUBSEQUENT TRANSFER FOLLOWING DEFAULT BY THE
PURCHASER TRANSFEREE OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED OF SUCH
PLEDGE.  AT THE APPROPRIATE PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND
DELIVER SUCH REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SHARES
MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SHARES
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING STOCKHOLDERS
THEREUNDER.

 


(C)           CERTIFICATES EVIDENCING THE SHARES SHALL NOT CONTAIN ANY LEGEND
(INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)): (I) ON THE EFFECTIVE DATE,
OR (II) FOLLOWING A SALE OF SUCH SHARES PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT (INCLUDING THE REGISTRATION STATEMENT) SO LONG AS THE PURCHASER OF THE
SHARES IS NOT AN AFFILIATE OF THE COMPANY, OR (III) FOLLOWING A SALE OF SUCH
SHARES PURSUANT TO RULE 144, OR (IV) WHILE SUCH SHARES ARE ELIGIBLE FOR SALE
UNDER RULE 144(K), OR (V) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND
PRONOUNCEMENTS ISSUED BY THE STAFF OF THE COMMISSION) PROVIDED IN THE CASE OF
(V), HOWEVER, THAT THE BENEFICIAL OWNER OF THE SHARES IS NOT AN AFFILIATE OF THE
COMPANY.  FOLLOWING SUCH TIME AS RESTRICTIVE LEGENDS ARE NOT REQUIRED TO BE
PLACED ON CERTIFICATES REPRESENTING SHARES UNDER THIS SECTION 4.1(C), THE
COMPANY WILL, NOT LATER THAN THREE TRADING DAYS FOLLOWING THE DELIVERY BY A
PURCHASER TO THE COMPANY OR THE COMPANY’S TRANSFER AGENT OF A CERTIFICATE
REPRESENTING SUCH SHARES CONTAINING A RESTRICTIVE LEGEND (SUCH THIRD TRADING
DAY, THE “LEGEND REMOVAL DATE”), DELIVER OR CAUSE TO BE DELIVERED TO SUCH
PURCHASER A

 

16

--------------------------------------------------------------------------------


 


CERTIFICATE REPRESENTING SUCH SHARES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER
LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE
INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT ENLARGE THE RESTRICTIONS
ON TRANSFER SET FORTH IN THIS SECTION.  CERTIFICATES FOR SHARES SUBJECT TO
LEGEND REMOVAL HEREUNDER SHALL BE TRANSMITTED BY THE TRANSFER AGENT OF THE
COMPANY TO THE PURCHASERS BY CREDITING THE ACCOUNT OF THE PURCHASER’S PRIME
BROKER WITH THE DEPOSITORY TRUST COMPANY SYSTEM.


 


(D)           EACH PURCHASER, SEVERALLY AND NOT JOINTLY WITH THE OTHER
PURCHASERS, AGREES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM CERTIFICATES
REPRESENTING SHARES AS SET FORTH IN THIS SECTION 4.1 IS PREDICATED UPON THE
COMPANY’S RELIANCE THAT THE PURCHASER WILL SELL ANY SHARES PURSUANT TO EITHER
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING ANY APPLICABLE
PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION THEREFROM.


 


4.2           FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS THE
SHARES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT
THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE
FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT.  AS
LONG AS ANY PURCHASER OWNS SHARES, IF THE COMPANY IS NOT REQUIRED TO FILE
REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND
MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASERS TO SELL SUCH SHARES UNDER RULE 144. THE COMPANY
FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SHARES
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE
SUCH PERSON TO SELL SUCH SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT
WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 


4.3           INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SHARES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF THE SALE OF THE SHARES TO THE PURCHASERS, OR THAT
WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SHARES FOR PURPOSES OF THE
RULES AND REGULATIONS OF ANY TRADING MARKET.


 


4.4           SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY 8:30 A.M. (NEW YORK
TIME) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF THIS AGREEMENT, THE
COMPANY SHALL ISSUE A PRESS RELEASE REASONABLY ACCEPTABLE TO THE PURCHASERS
DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY AND FILE A CURRENT REPORT ON
FORM 8-K DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY. 
IN ADDITION, THE COMPANY WILL MAKE SUCH OTHER FILINGS AND NOTICES IN THE MANNER
AND TIME REQUIRED BY THE COMMISSION AND THE TRADING MARKET ON WHICH THE COMMON
STOCK IS LISTED.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT
THE COMPANY FROM SELLING SHARES TO ADDITIONAL PURCHASERS, PROVIDED THAT, THE
COMPANY SHALL MAKE THE FILINGS AND DISCLOSURES AS REQUIRED BY THIS SECTION 4.4.


 


4.5           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT,
FOLLOWING THE TERMINATION OF THE EXISTING CONFIDENTIALITY AGREEMENTS BETWEEN THE
COMPANY AND THE PURCHASERS, NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF
WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT
THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC

 

17

--------------------------------------------------------------------------------


 


INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN
AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE
FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.   A DEFINITIVE PROXY STATEMENT WILL BE DELIVERED IN CONNECTION WITH THE
TORNADO TRANSACTION THAT WILL PUBLICLY DISCLOSE ALL OF THE MATERIAL WRITTEN
INFORMATION HERETOFORE PROVIDED TO THE PURCHASERS.


 


4.6           USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SHARES HEREUNDER FOR PAYMENT OF A PORTION OF THE CASH CONSIDERATION
TO BE PAID TO TORNADO STOCKHOLDERS IN THE MERGER AND FOR WORKING CAPITAL
PURPOSES FOLLOWING THE TORNADO TRANSACTION.


 


4.7           RESERVATION OF STOCK.  AS OF THE DATE HEREOF, THE COMPANY HAS
RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND KEEP AVAILABLE AT ALL
TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES PURSUANT TO THIS
AGREEMENT.


 


4.8           LISTING OF COMMON STOCK.  THE COMPANY HEREBY AGREES TO USE
COMMERCIALLY REASONABLY EFFORTS TO MAINTAIN THE LISTING OF THE COMMON STOCK ON
THE TRADING MARKET, AND AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE CLOSING
(BUT NOT LATER THAN THE EARLIER OF THE EFFECTIVE DATE APPLICABLE TO SUCH SHARES
AND THE THREE (3) MONTH ANNIVERSARY OF THE CLOSING DATE) TO LIST THE APPLICABLE
SHARES ON THE TRADING MARKET. THE COMPANY FURTHER AGREES, IF THE COMPANY APPLIES
TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT WILL INCLUDE IN
SUCH APPLICATION THE COMMON STOCK SOLD HEREUNDER.


 


4.9           SHORT SALES.  THE PURCHASER AGREES THAT BEGINNING ON THE DATE
HEREOF UNTIL AT LEAST SIXTY (60) DAYS FROM THE CLOSING, THE PURCHASER WILL NOT
ENTER INTO ANY SHORT SALES.


 


4.10         TERMINATION FEE.  UPON RECEIPT OF ANY TERMINATION FEE UNDER THE
TERMS OF THE TORNADO MERGER AGREEMENT, THE COMPANY SHALL PAY TO EACH THE
PURCHASER ONE PERCENT (1%) OF SUCH PURCHASER’S INVESTMENT AMOUNT, NET OF ANY
COSTS AND EXPENSES INCURRED BY THE COMPANY IN THE COLLECTION OF ANY SUCH
TERMINATION FEE, TO THE EXTENT THAT THE COMPANY HAS SUFFICIENT FUNDS TO PAY SUCH
AMOUNTS AFTER PAYMENT OF ANY SUCH COLLECTION COSTS AND EXPENSES.


 


4.11         NO REGISTRATION.  THE COMPANY AGREES NOT TO ISSUE ANY SECURITIES
PURSUANT TO ANY REGISTRATION STATEMENT OR REGISTER FOR RESALE ON BEHALF OF
OTHERS ANY SECURITIES PRIOR TO THE EFFECTIVE DATE, EXCEPT FOR (I) SECURITIES
SUBJECT TO A REGISTRATION STATEMENT ON FORM S-8, (II) THE RESALE OF SHARES OF
COMMON STOCK UNDERLYING OUTSTANDING WARRANTS, AND (III) SECURITIES ISSUED IN
CONNECTION WITH AN ACQUISITION BY THE COMPANY, WHETHER BY MERGER, CONSOLIDATION,
SALE OF ASSETS, SALE OR EXCHANGE OF STOCK OR OTHERWISE.


 

ARTICLE V.
MISCELLANEOUS

 


5.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY ANY PURCHASER,
AS TO SUCH PURCHASER’S OBLIGATIONS HEREUNDER ONLY AND WITHOUT ANY EFFECT
WHATSOEVER ON THE OBLIGATIONS BETWEEN THE COMPANY AND THE OTHER PURCHASERS, BY
WRITTEN NOTICE TO THE OTHER PARTIES, ON THE

 

18

--------------------------------------------------------------------------------


 


EARLIER OF (I) 180 DAYS FROM THE DATE OF THIS AGREEMENT OR (II) THE TERMINATION
OF THE TORNADO MERGER AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION
WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR
PARTIES).


 


5.2           FEES AND EXPENSES.  EACH PURCHASER AND THE COMPANY SHALL PAY THE
FEES AND EXPENSES OF ITS OWN ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS,
IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS.  THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN
CONNECTION WITH THE ISSUANCE OF THE SHARES UNDER THIS AGREEMENT.


 


5.3           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 5:00 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS FOLLOWS:


 

If to the Company:

 

Services Acquisition Corp. International

 

 

401 East Olas Boulevard, Suite 1140

 

 

Fort Lauderdale, FL 33301

 

 

Attn: Steven R. Berrard

 

 

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

666 Third Avenue

 

 

New York, NY 10017

 

 

Attn: Kenneth R. Koch, Esq.

 

 

 

If to a Purchaser:

 

To the address set forth under such Purchaser’s name

 

 

on the signature pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

19

--------------------------------------------------------------------------------


 


5.5           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE
PURCHASER OR PURCHASERS HOLDING NO LESS THAN A MAJORITY OF THE OUTSTANDING
SHARES; PROVIDED, HOWEVER, THAT IF ANY AMENDMENT OR WAIVER ADVERSELY AFFECTS ANY
PURCHASER OR PURCHASERS IN A DISPROPORTIONATE MANNER, THEN THE WRITTEN CONSENT
OF ANY PURCHASER SO AFFECTED SHALL ALSO BE OBTAINED.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR
SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN
ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


5.6           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY. 
THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS.


 


5.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY PURCHASER MAY ASSIGN
ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH
PURCHASER ASSIGNS OR TRANSFERS ANY SHARES, PROVIDED SUCH TRANSFEREE AGREES IN
WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SHARES, BY THE PROVISIONS
HEREOF THAT APPLY TO THE “PURCHASERS.”


 


5.8           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.8 (AS TO EACH
PURCHASER PARTY).


 


5.9           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) MAY BE COMMENCED EXCLUSIVELY IN THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN (THE “NEW
YORK COURTS”).  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO

 

20

--------------------------------------------------------------------------------


 


HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


5.10         SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE
SHARES.


 


5.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


 


5.12         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.

 


5.13         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


5.14         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SHARES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL
ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SHARES.  IF

 

21

--------------------------------------------------------------------------------


 


A REPLACEMENT CERTIFICATE OR INSTRUMENT EVIDENCING ANY SHARES IS REQUESTED DUE
TO A MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


 


5.15         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


 


5.16         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH PURCHASER TO
PURCHASE SHARES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER.  NOTHING CONTAINED HEREIN OR IN
ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENT.  EACH
PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED AS AGENT FOR SUCH
PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO
PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION WITH
MONITORING ITS INVESTMENT IN THE SHARES OR ENFORCING ITS RIGHTS UNDER THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY
PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING
OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL
NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN
ANY PROCEEDING FOR SUCH PURPOSE.


 


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

SERVICES ACQUISITION CORP.
INTERNATIONAL

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

 

 

PURCHASER:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Number of Shares:

 

 

 

Investment Amount:

$

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

Tel:

 

 

 

 

 

 

Fax:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ESCROW AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION

 

1.     The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the Company’s SEC Reports.

 

2.     The Company has the requisite corporate power and authority to enter into
and perform its obligations under the Transaction Documents and to issue the
Shares.  The execution and delivery of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. Each of the Transaction Documents has been duly executed and delivered
by the Company and each of the Transaction Documents constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms.

 

3.     The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
thereby, does not and will not (i) result in a violation of the Company’s
Certificate of Incorporation or Bylaws, (ii) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement included as an exhibit
to the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2005, (iii) result in a violation of any federal or state law, rule or
regulation applicable to the Company or by which any property or asset of the
Company is bound or affected, or (iv) require any third party consents or
government filings, except, with respect to clauses (ii), (iii) and (iv) above,
for such violations, conflicts or defaults, or failures to obtain third party
consents or make government filings, as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

4.     Assuming the truth and accuracy of the representations and warranties of
the Purchasers included in Section 3.2 of the Securities Purchase Agreement, the
issuance of the Shares in accordance with the Securities Purchase Agreement will
be exempt from registration under the Securities Act of 1933, as amended.  The
Shares, when issued, sold and delivered against payment therefor in accordance
with the provisions of the Securities Purchase Agreement will be duly and
validly issued, fully paid and nonassessable and, to our knowledge, free and
clear of all liens, charges, restrictions and encumbrances imposed by or through
the Company except as set forth in the Transaction Documents.

 

--------------------------------------------------------------------------------